 

Exhibit 10.8

 

 

MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE





This MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE (the “Agreement”) is
effective June 21, 2011 (the “Effective Date”),







BETWEEN:

Salmon Canyon Copper Company (hereinafter the "Lessor"), a Idaho corporation,
with its office located at:




1120 3rd Avenue N.E.

Jamestown, ND 58401







AND:

Steele Resources Incorporated (the "Lessee"), a company organized and existing
under the laws of the state of Nevada, with its head office located at:




3081 Alhambra Drive

Suite 208

Cameron Park, CA 95682







RECITALS




A.

Lessors are the owners of certain patented and unpatented mining claims as
described in Exhibit "A", attached hereto, which claims are located near Salmon,
Idaho (collectively referred to as the "Premises").




B.

Lessee desires to lease, with the option to purchase, the interests of Lessors
in the Premises upon the terms and conditions herein set forth.




D.

Lessors desire to lease and grant the option to purchase their interests in the
Premises to Lessee upon the terms and conditions herein set forth.




AGREEMENT




FOR AND IN CONSIDERATION of the payments herein required, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessors and Lessee (the "Parties"
and individually a "Party") agree as follows:











1







--------------------------------------------------------------------------------




1. GRANT OF LEASE RIGHTS




A.

Grant of Lease. Lessors hereby lease exclusively to Lessee and its successors
and assign all of Lessors’ interest in and to all minerals (hereafter the
"Mineral Substance") beneath the surface of, within, or that may be produced
from the Premises for the duration of the Lease Term.




B.

Rights of Lessee.  Lessee shall have the following rights in respect of the
Premises:




i.

Mining and Access Rights. Subject only to any limitations imposed by federal,
state and local regulations, the free, unrestricted and uninterrupted right of
access, ingress and egress to the Premises over existing roads or alternate
routes approved by Lessors and the right to enter upon and occupy the Premises
for all purposes reasonably incident to exploring for, developing, mining (by
underground mining, surface mining, strip mining or any other surface or
subsurface method, including any method later developed), extracting, milling,
smelting, refining, stockpiling, storing, processing, removing and marketing
there from all ores, metals, minerals, mineral products (including intermediate
products) and materials of every nature or sort, and the right to place,
construct, maintain, use and thereafter remove such structures, facilities,
equipment, roadways, haulage ways, utility lines, reservoirs and water courses,
and other improvements as may be necessary, useful or convenient for the full
enjoyment of all of the rights granted under this Agreement.  Lessee shall have
sole and exclusive custody, possession, ownership and control of all ore, rock,
drill core and other Mineral Substances extracted or removed from the Premises
and may sell or otherwise dispose thereof.  In the exercise of such rights,
Lessee shall be subject only to compliance with applicable statutes, rules,
regulations and the terms of this Agreement. These rights are also granted and
may be utilized for the purpose or in the course of carrying on exploration,
development or mining operations on any other properties in which Lessee may
have or acquire any right or interest, provided Lessors assents to the same.




ii.

Cross Mining. The right, if Lessee so desires, to mine and remove any Mineral
Substances existing on, in or under the Premises through or by means of shafts,
openings or pits which may be sunk or made upon adjoining and nearby properties,
and the right to store any Mineral Substances from the Premises upon any such
properties. In addition, Lessee may use the Premises for any shafts, openings,
pits and storage areas sunk or made for the mining, removal and/or stockpiling
of any Mineral Substances from any adjoining or nearby properties. Mineral
Substances taken from the Premises shall at all times be kept entirely separate
and distinct from any other ore or concentrated product until the same are
measured and sampled so that the rights of Lessors shall be at all times
preserved and protected




iii.

Commingling. The right to commingle ore removed from the Premises or products
derived therefrom after treatment, with other ore or products, before or after
concentration or beneficiation, so long as the data necessary to determine the
weight, grade, and recoverability of both the ore removed from the Premises or
products derived therefrom and the ore or products with which it is commingled
are obtained by Lessee.  Lessee shall then use that data to determine Lessors’





2







--------------------------------------------------------------------------------

interest in minerals, metals and/or other products extracted from ores or
products so mixed.  Such data and determinations shall be acquired and completed
in accordance with generally accepted industry practices.




iv.

Deposit of Waste Materials. The right to temporarily or permanently deposit on
or off the Premises tailings, waste rock, overburden, surface stripping
materials, process solutions, and all other materials originating from the
Premises or from adjoining or nearby properties, even if the sole use of the
Premises may be for the placement of such materials subject to any and all
reclamation as required by state and Federal statutes and regulations.




v.

Treatment. The right, at Lessee's election and in any manner it deems fit, to
beneficiate, concentrate, process, smelt, refine, and otherwise treat on or off
the Premises any Mineral Substances taken from the Premises or from adjoining or
nearby properties by any physical or chemical method or methods. In exercising
this right, Mineral Substances may be removed to a plant or plants existing,
established or maintained upon the Premises or elsewhere.




vi.

Water Rights. The right to use any of Lessors’ water rights on, about, under or
appurtenant to the Premises to facilitate the exploration, mining and processing
rights granted in this Agreement.




2. TERM




A.

Term.  The term of this Agreement shall commence as of the Effective Date and
shall continue until June 1, 2013, unless sooner terminated in the manner herein
provided.




B.

Option to Purchase.  If, at the end of the term, Lessee desires to purchase the
Premises, including all rights and title described under the terms of the this
Agreement in Section 1 and all surface rights, Lessee will make a final purchase
payment of Three Million Nine Hundred Seventy-five Thousand Dollars,
($3,975,000).




3. PAYMENTS TO LESSORS




A.

Rental.  As initial consideration for the lease rights granted herein, Lessee
shall pay to Lessors the following:

 

(1)

Upon execution of this agreement Lessee will pay Lessor Twenty-five Thousand
Dollars ($25,000) for the use of the property for following six months.

 

(2)

On November1, 2011, and upon acceptable geological analysis, Lessee will pay
Lessor Twenty-five Thousand Dollars ($25,000) for the use of the property for
the following six months

 

(3)

On May 1, 2012, and upon acceptable geological analysis, Lessee will pay Lessor
Fifty Thousand ($50,000) for the use of the property for the following six
months

 

(4)

Lessee will pay Lessor Four Hundred Twenty-five Thousand Dollars ($425,000) on
November 1, 2012 for the use of the property for the following 12 months.





3







--------------------------------------------------------------------------------




(5)

If, at the end of the term, Lessee desires to purchase the Premises, including
all rights and title described under the terms of the this Agreement in Section
1 and all surface rights, Lessor will make a final payment of Three Million Nine
Hundred Seventy-five Thousand Dollars ($3,975,000) on June 1 2013. Should Lessor
not be inclined to purchase the Premises, the reports and results of all
geological work performed by Lessee will become the property of Lessor.




B.

Place and Allocation of Payment. All payments shall be made and allocated in
accordance with Section 10B.




4. TITLE MATTERS




A.

Representations and Warranties. Lessors covenant and warrant to Lessee, which
covenants and warranties shall survive termination of this Agreement, as
follows:




(1)

Lessors warrant, to the best of their knowledge and belief, there are no claims,
actions, suits or proceedings pending or threatened on account of or as a result
of ownership of the real property which, if adversely determined, would prevent
or hinder the conditions contained in this Agreement.




(2)

Lessors warrant, to the best of their knowledge and belief, they have good and
merchantable title to the mining claims as set out in Exhibit “A”, excluding any
reservations contained in patents issued by the United States of America or the
State of Idaho and that Lessors have not entered into any leases, licenses,
easements or other agreements, recorded or unrecorded, granting rights to any
parties in any of the property and no person or other entity has any right to
possess in their occupancy of any portion of the property.  




(3)

Lessors warrant that they have no knowledge of violation of law or ordinance
with respect to the use of ownership of the property.




(4)

Individual(s) signing this agreement, have full right, power and capacity to
enter into this Agreement under the terms set forth herein.




(5)

Lessee shall have quiet and peaceable possession of the Premises.




(6)

Lessors have no knowledge or information indicating that any reclamation
obligations for prior operations on the Premises are unsatisfied.




(7)

Lessors warrant that patented and unpatented claims are in good standing  and
all payments to Lemhi County have been timely made.




(8)

Lessors have no knowledge of any existing or threatened violations of any
federal or state environmental laws or regulations as a result of any condition
on the Premises.





4







--------------------------------------------------------------------------------




B.

Title Defects, Defense and Protection. Lessee may at any time cause a title
search to be made covering all or any part of the Premises.  Lessors shall
provide Lessee with any abstracts and other evidences of title in Lessors’
possession or control.  If, (1) in the opinion of Lessee, Lessors’ title to all
or any part of the Premises is defective or less than as represented in Section
4.A; or (2) Lessors’ title is contested or questioned by any person or entity
Lessee shall notify Lessors and Lessors shall promptly defend title or correct
the alleged defects.  In the event Lessors are unable or unwilling to promptly
correct the alleged defects or defend title, Lessee may, without obligation and
without waiver of any remedies of Lessee, attempt to perfect or defend Lessors’
title. In that event, Lessors shall cooperate as reasonably necessary to assist
Lessee in its efforts to perfect or defend Lessors’ title, time being of the
essence.  Any money expended by Lessee to perfect or defend Lessors’ title shall
be deductible from the annual lease payment set forth in Section 3.A. for the
year in which such money is spent. Any improvement or perfection of title to the
Premises shall inure to the benefit of Lessee in the same manner and to the same
extent as if such improvement or perfection had been made prior to the execution
of this Agreement.




C.

Lesser Interest.  If Lessors’ mineral ownership interest in any of the Premises
from which production is made is less than 100%, then the production royalty
payable pursuant to Section 3.B shall be payable only as to the share of
production that is attributable to Lessors’ actual mineral ownership interest in
the portion of the Premises from which such production is made.  Such reductions
in payments shall not waive or eliminate any other rights or remedies Lessee may
have in connection with the extent of Lessors’ actual mineral interest in the
Premises.  The annual lease payments set forth in Section 3.A shall be prorated
to reflect this lesser interest.




5. OBLIGATIONS OF LESSEE




A.

Outstanding Mineral Interests.    Lessee has conducted a preliminary mineral
review of the Premises described in Exhibit "A".  




B.

Protection from Liens.  Lessee shall keep title to the Premises free and clear
from any liens, claims and encumbrances (other than liens for taxes not yet due
and delinquent) arising from its operations hereunder. Lessee shall pay for all
labor performed upon or material furnished to the Premises at the request of
Lessee and shall keep the Premises free and clear from liens of mechanics or
materialmen in connection with services performed and material supplied at
Lessee's request. Lessee shall, however, have the right in good faith to contest
the validity of any lien, claim or liability and shall not be required to remove
any such lien, claim or liability so long as Lessee is contesting the validity
or the amount thereof. The foregoing provisions shall not restrict Lessee from
placing a mortgage, trust deed or other lien upon its interest in the Premises
for financing purposes.




C.

Indemnification.  Lessee shall protect Lessors against any damages arising out
of Lessee's operations on the Premises and shall indemnify Lessors against
liability resulting from Lessee's operations on the Premises; provided, however,
that any act or omission by Lessors or any agent acting on its behalf, or any
breach of warranty by Lessors, shall not have been a contributing





5







--------------------------------------------------------------------------------

cause to the event giving rise to any such damages.




D.

Taxes and Assessments.  Except as provided below, Lessee shall pay promptly
before delinquency all taxes and assessments that may be assessed during the
term of this Agreement upon the Premises resulting from Lessee's activities and
products derived therefrom.  This includes all assessments payable to maintain
the integrity of the mining claims, on an annual basis, due and payable to Lehmi
County or The Bureau of Land Management.  Claim posts and boundaries will be
maintained in a reasonable and workmanlike manner.  Lessee will defend the
rights of Lessors with respect to other individuals that prospect or overstake
Lessors’ mining claims.  However, Lessee shall always have the right to contest,
in the courts or otherwise, either in its own name or in the name of Lessors,
the validity or amount of any such taxes or assessments, or to take such other
steps or proceedings as it may deem necessary to secure a cancellation,
reduction, readjustment or equalization thereof, before it shall be required to
pay such taxes or assessments.  Notwithstanding the foregoing, Lessee shall not
permit any part of the Premises to be conveyed and title lost as the result of
nonpayment of such taxes and assessments. Lessee shall provide Lessors with
copies of all receipts evidencing payment of such taxes and assessments.  If
Lessors should receive tax bills or claims that are the responsibility of
Lessee, Lessors shall promptly forward such bills or claims to Lessee for
appropriate action.  Lessee shall pay the above-referenced taxes that are
assessed from the Effective Date of this Agreement to its date of termination.
 Nothing in this paragraph shall be construed to obligate Lessee to pay that
portion of any tax based upon an assessment of improvements or structures made
or placed on the Premises by Lessors. Lessee shall not be liable for any taxes
levied on or measured by Lessors' income or based upon payments made to Lessors
by Lessee under this Agreement.




E.

Compliance with Laws and Regulations.   Lessee shall perform all of its
operations on the Premises in compliance with all applicable Federal, State and
local laws and regulations pertaining to environmental protection, reclamation
and bonding.  Specifically, Lessee shall comply with all permitting and other
regulatory requirements set forth by the U.S. Bureau of Land Management, the
U.S. Forest Service, the U.S. Environmental Protection Agency, the [Idaho
Department of Environmental Quality??], and any other regulatory authority
having rightful jurisdiction in the conduct of exploration, development and
production operations on the Premises, including without limitation,
requirements applicable to the plugging of drill holes and reclaiming,
re-contouring and re-seeding of drill pads, trenches, access roads and other
disturbances.  Lessee shall have no obligations with respect to prior operations
or preexisting conditions on the Premises. The indemnification obligations of
Lessee pursuant to Section 5.B shall specifically be applicable to all of
Lessee's environmental obligations. The obligations of Lessee under this Section
5.D shall survive termination of this Agreement.




F.

Lessors’ Right to Inspect.  During the term of this Agreement Lessee shall allow
Lessors and representatives of Lessors, at their sole risk and expense, access
to the Premises for the purposes of viewing or inspecting Lessee's operations,
at times which, in Lessee's discretion, do not unreasonably interfere with its
operations.  Lessors and Lessors’ representatives agree to indemnify, protect,
save and hold harmless Lessee and its affiliated and direct and indirect parent
corporations





6







--------------------------------------------------------------------------------

and their respective directors, partners, officers, employees, agents and
corporate affiliates from and against any and all losses, costs, damages,
expenses, attorney fees, claims, demands, liabilities, suits and actions of
every kind and character that may be imposed upon or incurred by Lessee and its
affiliated and direct and indirect parent corporations and their respective
directors, partners, officers, employees, agents or corporate affiliates on
account of, or arising directly or indirectly from, Lessors’ rights under this
Section 5.E.  Lessors acknowledges and agrees that information obtained pursuant
to this Section 5.E shall be subject to the confidentiality provisions set forth
in Section 10 hereof.




G.

 Delivery to Data.  Upon termination of this Agreement, Lessee shall furnish
Lessors, within a reasonable time and without warranty or liability, one set of
copies of all available data generated from work by or for Lessee on the
Premises. Such data is to include, but not necessarily be limited to,
geochemical and assay data; sample maps; geologic maps, cross sections and
reports; geophysical maps, cross sections and reports; and drill logs. Lessee
shall authorize and permit Lessors to take possession of any available drill
core, drill cuttings, rejects and pulps derived from the Premises whether or not
such materials are stored on the Premises.  Lessee shall have no liability to
Lessors or any third party for lack of availability or poor condition of any
such cores or samples or for any deficiencies in the accuracy, reliability or
completeness of any information and data furnished to Lessors.  Lessors shall
assume all risks stemming from reliance upon such data by itself and by third
parties after disclosure thereof by Lessors and shall indemnify and hold
harmless Lessee as to any claims made by such third parties.




H.

 No Obligation to Mine. Nothing in this Agreement shall impose any obligation or
covenant, express or implied, upon Lessee to conduct any exploration,
development or mining operations upon the Premises, it being the intent of the
Parties that Lessee shall have sole discretion to determine the technical and
economic feasibility, timing, method, manner and rate of conducting any such
operations. Only the express duties and obligations provided under this
Agreement shall be binding upon Lessee. The nature, manner and extent of all
exploration development, mining and other operations, if any, shall be matters
to be determined solely within the discretion of Lessee.




6.  OBLIGATIONS OF LESSORS




A.

Indemnity for pre-existing conditions. Lessors shall indemnify and hold harmless

Lessee from any claim, demands and liabilities whatsoever arising from or in
connection with Lessors’ operations or activities upon the Premises which were
conducted prior to the date of this Agreement, including, without limitation,
surface and underground disturbances (including, but not limited to, underground
workings, waste dumps, tailings, roads, drill holes and drill pads) and
reclamation obligations.  The indemnity set forth herein shall survive
termination or expiration of this Agreement.




B.

Cooperation by Lessors.  Lessors shall execute all documents and otherwise
cooperate with Lessee as needed in connection with the conduct of operations on
the Premises, including the acquisition of governmental permits, post-mining
reclamation approvals, water rights, and other





7







--------------------------------------------------------------------------------

rights and privileges related to the conduct of operations on the Premises and
reclamation thereof.  In that regard, Lessors agrees not to protest, challenge
or otherwise oppose any water right or operational permit filings that Lessee
may make to facilitate operations or proposed operations on or in connection
with the Premises.




C.         Sharing of Data by Lessors.   Lessors shall, upon execution of this
Agreement, provide or make available to Lessee any available technical and title
information and drill core and other samples (such as cuttings, pulps, drill
logs, assay results, feasibility reports, etc.) concerning the Premises that are
in Lessors' possession or control. Similarly, Lessors shall, as soon as
possible, provide or make available to Lessee any such information and samples
that Lessors may acquire subsequent to the execution of this Agreement, whether
obtained personally or from third parties.




7. TERMINATION


A.

Termination by Lessors.   In the event Lessors considers that Lessee has not
complied with any obligation hereunder, Lessors shall notify Lessee setting out
specifically in what respect it is claimed that Lessee has breached this
Agreement. If the alleged breach is not cured within 60 days after notice is
given of default for failure to make a required cash payment or 90 days after
notice is given of any other default or if Lessee has not within that time
either commenced to cure the alleged breach (other than a breach for
non-payment) and does not thereafter diligently complete such cure, or
challenges the legitimacy of the allegation, Lessors may terminate this
Agreement by delivering to Lessee written notice of such termination; provided,
however, that in the event Lessee challenges the legitimacy of the allegation
Lessee may give written notice to Lessors within such 60-day or 90-day period
setting forth such fact. If Lessors gives written notice within 15 days of
Lessee's notice that Lessors rejects Lessee's position then this Agreement shall
not be terminable by Lessors until there is a final judicial determination by a
court of competent jurisdiction that a default exists and shall not be
terminated thereafter if Lessee shall satisfy such judgment within 30 days
following its entry (or if an appeal of such judgment is taken following its
affirmance by the highest court to which such an appeal is made).  Failure of
Lessors to give such notice shall constitute agreement by Lessors that Lessee is
not in default.  Lessors shall not be entitled to terminate this Agreement for
any default which by its nature is not retroactively curable if Lessee has used
its best efforts to cure such a default to the extent practical or if Lessee has
paid Lessors’ damages for such default where damages are an appropriate remedy.
Lessors shall have no right to terminate this Agreement except as expressly
provided in this Section 6.A, and termination of this Agreement shall be the
sole remedy of Lessors.  Neither the service of any notice nor the performance
of any acts by Lessee intended to meet any such alleged breach shall be deemed
an admission or presumption that Lessee has failed to perform all of its
obligations under this Agreement.




B.

 Termination by Lessee. Lessee shall have the right to terminate this Agreement
at

any time with respect to all or any part of the Premises by giving Lessors
written notice of such termination.  Partial termination shall not cause a
reduction in the payments prescribed in Section

3.A.  Upon such termination, all right, title and interest of Lessee under this
Agreement shall terminate with respect to the Premises affected. Lessee shall be
relieved of all further obligations set





8







--------------------------------------------------------------------------------

forth in this Agreement as to the Premises affected except those obligations, if
any, which have accrued prior to such termination. Any taxes, assessments and
governmental charges for which Lessee was responsible prior to termination shall
be prorated as of the termination date.




C.

Release.  Following termination of this Agreement as to all or a part of the
Premises, Lessee shall promptly deliver to Lessors a fully executed release of
this Agreement in recordable form, as to those of the Premises that are
affected.




D.

Reclamation: Removal of Property.  Upon termination of this Agreement, Lessee
shall have a continuing right to enter upon the Premises to complete required
reclamation required as a result of Lessee’s activities on the Premises. Lessee
shall within one year after the date of termination remove from the Premises all
of its machinery, buildings, structures, facilities, equipment and other
property of every nature and description erected, placed or situated thereon
except foundations of a permanent nature, supports, track and pipe placed in
shafts, drifts or openings in the Premises.  Any property of Lessee not removed
by the end of this one-year period shall become the property of Lessors;
however, Lessee does not warrant the condition or safety of any such property.
 Lessee shall have the right to keep a watchman on the Premises during this
one-year period.




8.  LIENS




In the event that Lessors fails to promptly pay, when due, taxes, mortgages or
other liens levied against the Premises and payable by Lessors, Lessee shall
have the right (but shall not be obligated) to pay such past due amounts and, if
Lessee does so, Lessee shall be subrogated to all the rights of the holders
thereof and Lessors shall reimburse Lessee for all such payments and for all
related costs and expenses paid or incurred by Lessee (including, without
limitation, related attorney fees) within three months after the same are paid
or incurred by Lessee. Any payments due Lessors under this Agreement may be
credited by reimbursements due Lessee under this Section. The provisions of this
Section shall survive termination of this Agreement.




9. FORCE MAJEURE




Lessee shall not be liable for failure to perform any of its obligations, other
than making payments due under Section 3, during any period in which performance
is prevented, in whole or in part, by causes herein termed Force Majeure. For
purposes of this Agreement, the term "Force Majeure" shall include labor
disputes; acts of God; action of the elements, including inclement weather,
floods, slides, cave-ins, sinkholes, earthquakes and drought; laws, rules,
regulations, orders, directives and requests of governmental bodies or agencies;
delay, failure or inability of suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors' or subcontractors' shortage
of, or inability to obtain, labor, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; judgments or orders of any court or agency; inability
to obtain on reasonably acceptable terms or in reasonably acceptable time any
public or private licenses, permits or other authorizations; curtailment or
suspension of





9







--------------------------------------------------------------------------------

activities to remedy or avoid an actual or alleged, present or future violation
of federal, state or local environmental standard; acts of war or conditions
arising out of or attributable to war, whether declared or undeclared; riot;
civil strife; fire; explosion; or any other cause whether similar or dissimilar
to the foregoing, except for the inability to meet financial commitments. If
Lessee desires to invoke the provisions of this Section, Lessee shall give
notice of the commencement of the circumstances giving rise to such Force
Majeure. The time for discharging Lessee's obligations with respect to the
prevented performance, or the time within which Lessee must undertake or
complete any activity, shall then be extended for the period of Force Majeure.




10. NOTICES AND METHODS OF MAKING PAYMENTS




A.

 Notices.  Any required notice or communication shall be in writing and shall be
effective when personally delivered (including delivery by express courier
service) to the following addresses, or when addressed as follows and deposited,
postage prepaid, in the United States mail for certified delivery:




If to Lessors:

James Schulte

President

Salmon Canyon Copper Co.

1120 3rd Avenue N.E.

Jamestown, ND 58401




If to Lessee:

Steele Resources Incorporated

3081 Alhambra Dr.

Suite 208

Cameron Park, CA 95682




Either party may, by notice to the other given as aforesaid, change its mailing
address for future notices.

 

B.

Lessors do hereby designate Roy Moen as their agent for receipt and disbursement
of payment.  Lessors may, at their discretion, designate a new agent for receipt
and disbursement of payment by providing 30 days notice in writing to Lessee.


C.

Any payment required to be made by Lessee to Lessors may be made in cash or by
check, in the sole discretion of Lessee, and may be delivered personally
(including delivery by express courier service) or deposited in the United
States mail, postage prepaid and registered or certified, return receipt
requested.  Lessors may, at their sole discretion, opt to receive the Production
Royalty in gold in equal value to the cash payment otherwise due under the
provisions of Section 3B.











10







--------------------------------------------------------------------------------

11. CONFIDENTIALITY




Lessors shall not, without the express written consent of Lessee not to be
unreasonably withheld, disclose any information concerning the terms of this
Agreement (excepting the Memorandum of Mineral Lease Agreement described in
Section 12.E) or operations conducted under this Agreement (except information
and data that is generally available to the public), nor issue any press
releases concerning such information.  




12. MISCELLANEOUS


A.      Relationship of the Parties. Nothing contained herein shall be deemed to
constitute either Party, in its capacity as such, the partner, agent or legal
representative of the other Party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.  Except as expressly provided in this
Agreement, each Party shall have the free, unrestricted and independent right to
engage in and receive the full benefits of any and all business endeavors of any
sort whatsoever outside the Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting the other or inviting or allowing the other therein.




B.

Transfers. Lessors and Lessee and their respective successors shall have the
right to assign or otherwise transfer their respective interests in this
Agreement in whole or in part provided that the transferee agrees in writing to
assume all, or a portion of all if applicable, obligations of Lessors or Lessee
hereunder, as the case may be.  No such transfer shall be effective against the
non-transferring Party until that Party receives written notice of the transfer
in accordance with Section 10.




C.

Payments After a Transfer of Interest.  In the event payments should be made to
other parties because of any transfer of the interest of any of the persons
constituting Lessors, payments tendered to the Lessor(s) making the transfer or
Lessors' designated agent, shall conclusively be deemed payment to the
transferee until Lessee receives notice and evidence satisfactory to it from
both the agent (if applicable) and the transferring Lessor(s) that the
transferor's interest has been transferred and that payments should be made to
the transferee or the transferee's designated agent.







D.      Binding Effect.  Subject to the provisions of Section 12.B above, the
provisions of this Agreement shall inure to the benefit of and be binding upon
the Parties and their respective heirs, executors, administrators, personal
representatives, beneficiaries, successors and assigns.




E.

Memorandum of Agreement.  Upon execution of this Agreement, the Parties shall
also execute a short form of this Agreement (the "Memorandum of Mineral Lease
Agreement"), which shall be recorded in the office of the Lemhi County Recorder.
The execution and recording of the Memorandum of Mineral Lease Agreement shall
not limit, increase or in any manner affect any of the terms of this Agreement,
or any rights, interests or obligations of the Parties.





11







--------------------------------------------------------------------------------




F.

Construction of Agreement.  This Agreement and its Exhibits constitute the
entire understanding of the Parties with respect to the Premises, all previous
agreements, promises, representations, negotiations, writings and understandings
between the Parties concerning the Premises being expressly rescinded.  Except
for obligations of good faith and fair dealing, there are no terms or
conditions, express or implied, other than herein stated.  This Agreement shall
be subject to all valid and applicable provisions of statutory or common law,
rules and regulations.  Should this Agreement or any of its provisions or
operations be found to be contrary to any such valid law, rule or regulation,
the latter shall be deemed to control and this Agreement shall be regarded as
modified accordingly.  Subject to the preceding sentence, no modification or
alteration of this Agreement shall be effective unless made in writing and
executed by the Parties with the same formality as this Agreement Wherever the
term "including" is used herein, it shall be deemed to mean "including without
limitation, " and wherever the phrase "shall include" is used herein, it shall
mean "shall include without limitation."




G.

Headings. The headings used herein are for convenience only and shall be

 disregarded in construing and enforcing this Agreement.




H.

Multiple Counterparts. This Agreement may be executed in multiple counterparts
and all counterparts taken together shall be deemed to constitute one and the
same document




I.          Rule Against Perpetuities. The Parties do not intend nor desire for
this Agreement to violate the common law Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land. If any provision
of this Agreement does or would violate the Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land, then this
Agreement shall not be deemed void or voidable. but shall be interpreted in such
a way as to maintain and carry out the Parties' objectives to the fullest extent
possible by law.




J.

 Applicable law.  This Agreement shall be construed, interpreted and governed by
the laws of the State of Idaho.




K.          Attorney Fees. In the event either Party brings any action or
proceeding for damages or equitable relief against the other Party for an
alleged breach or default of any provision of this Agreement to recover monies
due or to enforce, protect or establish any right or remedy of either Party
under this Agreement, the prevailing Party shall be entitled to recover as a
part of such action or proceeding reasonable attorney fees and court costs.




L.        Disputes. Disputes or differences between the Parties shall not
interrupt performance of this Agreement or the continuation of operations
hereunder, In the event of any dispute or difference, operations may be
continued and payments may be made hereunder in the same manner as prior to such
dispute or difference.  In case of suit, adverse claim, dispute or question as
to the





12







--------------------------------------------------------------------------------

ownership of the Premises or production royalties, or any interest therein.
Lessee may, in its sole discretion, deposit the payment (or the portion of the
payment in dispute. if less than the whole payment is in dispute) into an escrow
account and Lessee shall not be held in default in payment thereof until such
suit, claim, dispute or question has been finally disposed of.



















THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK












































13







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth in the acknowledgments below, but effective as of the Effective Date.










LESSORS







Signature: /s/ James E. Schulte      Date April 28, 2011
By:  Salmon Canyon Copper Co.

   James E. Schulte

   President




LESSEE




Steele Resources Inc., a Nevada Corporation




By: /s/ A. Scott Dockter

SCOTT DOCKTER, President



































14







--------------------------------------------------------------------------------

Exhibit A







Section 26, T23N, R16E, Lemhi County, Idaho.

 

               The mining claims are:




Jeep #1-----------BLM Recordation Serial Number -IMC 17503

Jeep #2-----------BLM   ---              ---             ---      IMC 17504

Jeep #3-----------BLM   ---              ---             ---      IMC 17505

Jeep # 4----------BLM    ---             ---             ---      IMC  l7506

Jeep # 5----------BLM    ---              ---            ---      IMC  l7507

Jeep # 6----------BLM    ---              ---            ---      IMC  l7508

Jeep # 7----------BLM    ---              ---            ---      IMC  l7509

Jeep # 8----------BLM    ---              ---            ---      IMC  l7510

Jeep # 9 ---------BLM    ---              ---            ---      IMC  17511

Jeep # 10--------BLM    ---               ---           ---      IMC  17512

 

Note: These are 20 acre claims--total 200 acres covering the face of the
mountain where the original  ore outcrops were located...***Also, an additional
24 claims have been staked and "surveyed" and could be filed on in the future

















Exhibit A: 1





